Title: Lafayette to James Madison, 28 January 1829
From: Lafayette
To: Madison, James


                        
                            
                                My dear friend
                            
                            
                                
                                    Paris
                                
                                 January 28. 1829
                            
                        
                        
                        The last I Heard from You Was By a few introductory lines which Were presented By Mr. Borrowski at la Grange.
                            I now am in town with my family, excepting my Beloved Grand daughter lafayette [ ] who passes the winter with Her Husband
                            at Grenoble. the Session of the Chambers Opened Yesterday. the Speech from the throne was pretty Good, as Kings and Royal
                            Speeches Go, Saving a transitory mention of mad theories which, I think, may without
                            presumption Be Applied to the principles of our American School. I am Sorry to See the Contracted policy of England, in
                            the fixation of Grecian Boundaries, Has prevailed over the more Generous intentions of France. the more particular mention
                            of the New States of America Seems to Announce a disposition to Aknowledge their independence. A very imperfect Bill for
                            departmental and municipal administrations will Be presented. it may Be Somewhat mended in the debate, and Upon the Whole
                            the Readmitting the principle of direct election, However limited in its Application, is So far a Return towards political
                            Civilization. a few days Before the Opening of the Session, the Seal keeper Had Been directed By the king to send for m.
                            de Polignac Ambassador in England, the Genuine Representative of the Congregation party, with a View, no doubt, to fill up
                            the place of Minister of foreign Affairs Vacated By the unfortunate State of Health of M. Laferronays one of the more
                            Honest and liberal Royalists in France. the Seal keeper wrote for the Candidate of the Court, So far from Being the
                            Candidate of the nation, that a public uproar was Excited, in which the minister and the writer Himself joined By a
                            declaration to the king that they Could Not Serve with polignac. a Rather lame Arrangement was patched Up, under pretense
                            to wait for the imporbable Recovery of the furlowed minister, and Nothing Remained of the intrigue But the Sense of
                            Additional diffidence Which Government is Endeavouring to Remove. in the mean while Some interior improvements, slow
                            indeed, But Not to Be slighted, will, I think, take place. All the powers of Europe are trying to Conciliate the two
                            despotic Eastern powers whose mutual irritation is Greece, and Has the Assent of their own people. In those Negotiations
                            the diplomacy of france Has Been disinterested, and friendly to Greece. It is not the Case with the Wellington
                            Administration whose Hostility to foreign liberty, and every where to the Right of Equality, Generally, and justly imputed
                            to England, is By that Cabinet Carried as far as Circumstances Can allow it. Yet Such is the Slow But Universal Current
                            towards Liberalism, that every Government must more or less Go along with it, or Be altogether insecure, alarmed, and
                            Execrated. Wellington Himself altho’ He Endeavours to Controul the limits of Grecian Emancipation and freedom Has Been
                            obliged to assist in the operations favourable to their partial independence.
                        The presidential Question is Now at Rest. altho’ there Has Been on Both Sides a much greater profusion of
                            Abuse than was necessary to the proper and full exercise of investigation into the character and Conduct of Candidates to
                            office, I Hope the attention of all parties to the affairs of the Country will take their Usual Run and once more Belye
                            the observations and Hopes of Anti Republicans in the Monarchical Hemisphere.
                        I find Myself in an Awkward Situation With Respect to a most Gratifying Mark of attention with which I Have
                            Been Honoured By the legislature of Virginia. I don’t know How it Has first Escaped me, for I Regularly Receive, and
                            attentively Read the Enquirer. the fact is that it is lately at the last message of Governor Giles that I Have Seen that
                            the Year Before the legislature Had Been pleased to order the Sending of the two New Virginia Maps to Me, tho [ ] Has Been
                            Received. I am making Enquiries, and Shall at all Events write to the Governor By the Next packet.
                        I Have writen to thomas Jefferson Randolph to Become a Subscriber to the publication of the Correspondence
                            of our illustrious Beloved friend. Be pleased to inquire whether He Has Received my letter and let me know when the work
                            will Come out. I possess Several letters directed to me the Copies of which I would forward did I not know that our friend
                            Ever made Use of Copying [ ], or a double penned Contrivance to keep Copies of His letters. I also Believe He kept the
                            letters He did receive, namely my own, among which there are Some that th. Jeff. Randolph might perhaps like to publish was
                            it not from the fear to Commit me on this Side of the Atlantic. it is Against that fear that I want you totally to
                            tranquillise Him. it is Quite Groundless, as Nothing of the kind, Situated as I am, Can injure me, While on the Contrary I
                            Cannot But like to Have My Sentiments, motives, and Anticipations published to the world. that I am, and ever was A
                            Republican, never more So than when in the year 92 I defended Against a faction and a Riot the Very popular Constitution
                            Which the Sovereign and Continued will of the people Had Established, Every body knows, and very Sorry I Would Be to Have
                            it Unknown. this Concern of mine I put in your friendly Hands.
                        I Beg You to present my most affectionate Respects to mrs Madison, to Your Respected mother, to Your
                            Relations and other friends. mrs. Mayo and Her daughters are in paris. It is to me a Great Gratification with them to talk
                            of montpellier. my Son Begs to be Respectfully Remembered. le Vasseur Has left me to Be a partner in a thriving Book
                            Seller firm. I know He intends to Avail Himself of that change of Situation to publish Some Notes on my late American
                            Visit which proper motives of delicacy Had Hitherto Made him keep to Himself. you will Approve me to Have Remained a
                            perfect Stranger to the Work, no part of which Has Even Been Submitted to my perusal. Besides motives of modesty, and
                            Unwillingness to Assume Any Sort of Responsibility for His observations (Which Cannot fail However to Be friendly and
                            Grateful, if deficient in point of information, and even on that point He will, I understand, Submit it to friends in
                            philadelphia) my Grave objection to my Having Any thing to do with it is that it Cannot Comprehend All my obligations,
                            each of which is Engraved in my Heart, and I would Be Very Sorry that Any omission might be imputed to me.
                        I must now close this letter With me telling You that Having Been informed a package had Been shipped for me,
                            I did make Every possible Enquiry, without Success. I am going to write again to Havre and to Newyork. So there we must
                            let the matter Rest untill I Hear from Havre and then I shall write to the governor. adieu, my dear Madison Your
                            affectionate friend
                        
                            
                                Lafayette
                            
                        
                    Let me know of the direction and prospects of Mrs Randolph and family.